Citation Nr: 0310576	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, granting entitlement of the 
veteran to service connection for post-traumatic stress 
disorder (PTSD), effective from September 30, 1998.  Pursuant 
to his requests, the veteran was afforded an RO hearing in 
October 1999, in addition to a hearing before the Board, 
sitting at the RO, in January 2002.


REMAND

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminated the concept of a well-grounded claim, and 
redefined and expanded the obligations of VA with respect to 
the duty to assist.  As well, changes to the Code of Federal 
Regulations were made in response to the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2002).  

The Board by a letter, dated in March 2003, attempted to 
inform the veteran of the changes brought about by the VCAA, 
as he had not previously been advised of those provisions in 
connection with the claim herein at issue.  It also was not 
shown that the RO had complied fully with the provisions of 
the VCAA.  The Board's March 2003 letter was prepared in 
accordance with 38 C.F.R. § 19.9(a)(2) so as to correct a 
procedural defect.  However, on May 1, 2003, 38 C.F.R. 
§ 19.9(a)(2) was found to be invalid by the United States 
Court of Appeals for the Federal Circuit.  



Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Hence, further action 
by the RO is required for notice to the veteran of the VCAA 
and ensuring full compliance with its provisions.  

In addition, the veteran's representative in a memorandum to 
the Board, dated in March 2003, noted that the Board had 
failed to comply with its duty to assist obligation in not 
obtaining pertinent records of VA inpatient and outpatient 
treatment.  Associated therewith were the records that the 
representative alleged that the Board had failed to obtain, 
albeit without a waiver of initial consideration by the RO.  
Based on the foregoing, further action by the RO is needed in 
order to ascertain whether additional relevant treatment 
records have been submitted and, if so, whether any such 
records warrant an earlier effective date for a grant of 
service connection for PTSD.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to an effective 
date earlier than September 30, 1998, for 
a grant of service connection for PTSD.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).



2.  By the same letter, the RO should 
also advise the veteran of the evidence 
needed to substantiate his claim for an 
effective date earlier than September 30, 
1998, for entitlement to service 
connection for PTSD.  He should also be 
instructed of his right to submit any 
additional argument and/or evidence in 
support of such claim.  That evidence may 
be of a lay or medical variety, including 
but not limited to data showing that a 
pending, unadjudicated claim for 
entitlement to service connection was 
filed prior to September 30, 1998, and/or 
that the date entitlement arose to 
service connection for PTSD was prior to 
September 30, 1998.

3.  Finally, after completion of the 
foregoing, the RO should after reviewing 
all of the evidence, including that 
submitted by the veteran's representative 
in March 2003, readjudicate the question 
of whether an effective date earlier than 
September 30, 1998, for entitlement to 
service connection for PTSD, is warranted 
in light of all the evidence on file and 
all governing legal authority.  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



The purpose of this remand is to obtain additional 
development.  The law requires 
full compliance with all orders in this remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




